EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlo Miguel C. Ocampo on 19 April 2021.
The application has been amended as follows: 
NOTICE OF ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known encapsulated touch electrode display configurations. However, none of the references alone or in combination teach: “ A touch display device comprising: an active area in which a plurality of light emitting elements are disposed; a non-active area defined outside of the active area, in which a plurality of signal lines are disposed; an encapsulation portion disposed in the active area and the non-active area and located on the plurality of light emitting elements and the plurality of signal lines; a plurality of touch electrodes disposed in the active area on the encapsulation portion; a plurality of touch routing lines disposed in the non-active area on the encapsulation portion and electrically coupled to the plurality of touch electrodes; a shielding electrode located under the encapsulation portion in the non-active area, with at least a part thereof located on the plurality of signal lines, and electrically coupled to a common electrode of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626